Citation Nr: 0520285	
Decision Date: 07/26/05    Archive Date: 08/03/05

DOCKET NO.  04-01 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 70 percent 
disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from April 1969 to January 
1972. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  The RO confirmed and continued a 70 
percent disability evaluation for PTSD.

The veteran and his spouse presented testimony at a Travel 
Board hearing in March 2005 before the undersigned Veterans 
Law Judge at the RO.  A copy of the hearing transcript is of 
record in the claims file.  

In a rating decision in June 2000, the veteran was granted 
entitlement to individual unemployability as a result of his 
service-connected disabilities, and a total disability rating 
(TDIU) was assigned effective from March 1997.  


FINDINGS OF FACT

A preponderance of the competent and probative medical 
evidence of record is against a finding that the veteran's 
symptomatology due to PTSD has resulted in total occupational 
and social impairment.  His symptoms have included 
nightmares, sleep disturbance, irritability, depression, and 
flashbacks.  However, there has been no medical evidence 
indicative of gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
himself or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and 
memory loss for names of close relatives, his own occupation, 
or his own name.  




CONCLUSION OF LAW

The schedular criteria for a 100 percent disability 
evaluation for PTSD are not met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Mayfield v. 
Nicholson, ___ Vet. App. ___, No. 02-1077 (April 14, 2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, 345 F.3d 1344 
(Fed. Cir. 2003) (but see Public Law No. 108-183, § 701, 117 
Stat. 2651, 2670-71 (Dec. 16, 2003); Conway v. Principi, 353 
F.3d 1359 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also VAOPGCPREC 11-00 (Nov. 27, 2000); 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 
22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  See 
Holliday v. Principi, 14 Vet. App. 280 (2000) (the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim).  We are aware 
that in Pelegrini, cited above, the Court of Appeals for 
Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  

In a recent case, Mayfield v. Nicholson, supra, the Court 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).  

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.

The veteran submitted a claim in September 2001 seeking 
entitlement to an increased rating for PTSD.  In June 2002 
and August 2003, the RO sent notice letters which notified 
the appellant of the provisions of the VCAA and its potential 
effect on his claim.  The RO notified him as to what evidence 
was necessary to establish entitlement, what information or 
evidence was still needed, what VA had done, what information 
and evidence he could submit, and what information and 
evidence VA would make reasonable efforts to obtain on his 
behalf.  He was further notified to let the RO know if there 
were any other evidence he would like to have considered.  He 
was afforded an opportunity to identify any additional 
evidence to assist in the decision on his claim.  

The July 2002 rating decision and a statement of the case 
(SOC) issued in December 2003 contained the pertinent 
regulations and notification of what the evidence must show 
in order to substantiate his claim.  

Although the notice letters did not specifically request that 
the veteran provide any evidence in his possession that 
pertains to his claim, the Board finds that the notice letter 
properly conveyed the essence of the regulation.  It complied 
with the three statutory notice elements, and was in 
substantial compliance with the fourth notice element, as set 
forth in 38 C.F.R. § 3.159(b)(1).  The letter gave notice of 
VA's desire to obtain additional information and evidence 
supporting and substantiating the claim.  Furthermore, the 
SOC issued in December 2003 also contained the new duty-to-
assist regulation codified at 38 C.F.R. § 3.159.   See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  

Although the notice letter did not state expressly what 
evidence was necessary to substantiate the claim, that degree 
of specificity has not been shown to be required in order for 
compliance with the first section 38 U.S.C.A. § 5103 notice 
requirement.  See Mayfield v. Nicholson, supra.  

The Board therefore believes that appropriate notice has been 
provided in this case.  See Mayfield, supra, slip op. at 27 
(all relevant VA communications must be considered when 
determining whether adequate notice has been provided).  The 
appellant was afforded a meaningful opportunity to 
participate effectively in the processing of his claim by VA.  

The Court's decision in Pelegrini held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the veteran's claim was 
received in September 2001.  The RO sent notice regarding 
what information and evidence is needed to substantiate the 
claim, as well as what information and evidence must be 
submitted by the claimant, and what information and evidence 
would be obtained by VA, to the appellant in June 2002 prior 
to the initial AOJ decision on his claim in July 2002.  The 
timing of the notice in this case was compliant with the 
statutory requirement that it precede the initial RO 
decision. 

VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c).  The veteran has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  At his Travel Board hearing in 
March 2005, the veteran stated that he had no additional 
evidence to be submitted.

The Board therefore concludes that the notifications received 
by the appellant adequately complied with the four elements 
of the requisite notice under the provisions of VCAA and 
subsequent interpretive authority, and that he has not been 
prejudiced in any way by the notice and assistance provided 
by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).    

Accordingly, the Board finds that VA has satisfied its duty 
to assist the appellant in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under the VCAA.  The Board, therefore, finds that no useful 
purpose would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the appellant.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Factual background

Evidence of record shows that the veteran served in Vietnam 
under combat conditions, and was awarded a Purple Heart.  He 
sustained shell fragment wounds in his left shoulder and left 
forearm, and a gunshot wound in his left leg.  At a VA 
Compensation and Pension (C&P) psychiatric examination in 
October 1981, the veteran asserted that he had had problems 
ever since he left Vietnam, and could not get rid of his 
preoccupations with experiences that he had undergone.  After 
examination, post-traumatic stress syndrome was diagnosed.  
In a November 1981 rating decision, the RO granted 
entitlement to service connection for PTSD and assigned a 10 
percent disability evaluation effective from August 1981.  

A VA psychiatric examination in February 1983 showed the 
veteran as tearful and emotionally distressed due to a 
marital situation.  His associative processes were normal, 
there were no delusional or hallucinatory elements, and his 
mood was depressed.  His sensorium was intact.  The RO 
confirmed the 10 percent evaluation in an April 1983 rating 
decision.  

After review of outpatient treatment records and the report 
of a VA psychiatric examination in December 1983, in early 
April 1984 the RO assigned a 30 percent evaluation for PTSD, 
from October 1982.  He was depressed and had trouble 
controlling his feelings, and adjusting to others in an 
employment situation or in his family situation.  His 
associative processes were normal, there were no delusional 
or hallucinatory elements, and his mood was very depressed.  
His sensorium was intact.

The RO confirmed and continued the 30 percent evaluation in a 
late April 1984 rating decision after review of the report of 
a VA psychiatric examination in March 1984.  Findings 
indicated that the veteran was rather tense and anxious, and 
became easily disorganized under any sort of pressure.  He 
had been followed in a VA Mental Health Clinic on a regular 
basis for about three years on anti-anxiety and anti-
depressive medication.  His associative processes were 
somewhat scattered, and his mood was a little depressed.  
There were no delusional or hallucinatory elements.  His 
sensorium was intact.  

In a February 1985 rating decision, the RO confirmed and 
continued the 30 percent evaluation after review of the 
report of a VA psychiatric examination in January 1985.  His 
manner was quiet and subdued, and he had held no regular 
consistent employment since the service.  He was followed in 
a VA Mental Health Clinic on a regular basis and at times was 
preoccupied with some of his Vietnam experiences.  He had not 
been hospitalized.  His associative processes were normal and 
he had no delusional or hallucinatory elements.  His mood was 
a little subdued and his sensorium was intact. 

After review of outpatient treatment records, the RO 
confirmed and continued the 30 percent evaluation in a 
December 1985 rating decision.  

In a rating decision in March 1987, the RO assigned a 50 
percent evaluation effective from September 1985 based on 
testimony at a hearing in April 1986 and findings at an 
August 1986 VA psychiatric examination.  The veteran could 
not forget the things that happened to him in Vietnam.  He 
had loss of appetite and sleep disturbance because of his 
problems.  He went to the Mental Health Clinic about once a 
month, and was on medication.  He apparently had problems 
with drug possession.  His associative processes were normal 
and he had no delusional or hallucinatory elements.  His mood 
was depressed and his sensorium was intact.  The diagnosis 
was PTSD.

In a February 1989 rating decision, the RO confirmed and 
continued the 50 percent evaluation for PTSD.  The report of 
a November 1988 VA C&P psychiatric evaluation showed that the 
veteran continued to be preoccupied with his Vietnam 
experiences.  His associative processes were a little 
scattered, and he had no delusional or hallucinatory elements 
evident.  His mood was depressed and his sensorium was 
intact.  

In a rating decision in September 1994 the RO granted 
entitlement to a temporary total rating based on 
hospitalization from September 1993, and then re-assigned the 
pre-hospitalization rating of 50 percent disability.  

The veteran was hospitalized in February 1997.  After 
approximately two weeks, he stated that he had less frequency 
of flashbacks and nightmares.  His anxiety and irritability 
had diminished.  His sleep pattern had improved with 
medication.  He had been admitted to a dual diagnosis program 
and planned to continue in a drug rehabilitation program 
after his discharge from the hospital.

The veteran was again hospitalized in March 1997, and 
admitted to nightmares and flashbacks of Vietnam.  He had 
difficulty trusting others and was afraid around people or 
around crowds.  He denied auditory or visual hallucinations.  
His mood was irritable.  He was alert and oriented to time, 
place, and person.  The impression was PTSD with depression.  

Medical records show that the veteran had a cerebrovascular 
accident in September 2002 and a transient ischemic attack in 
November 2002.

After review of the February and March 1997 hospitalization 
reports and a VA C&P psychiatric report in March 1997, the RO 
in a January 1998 rating action granted a temporary total 
rating from February 3, 1997, and assigned a 70 percent 
disability evaluation effective from March 1997.  At a March 
1997 VA psychiatric examination the veteran was alert and 
oriented, his affect was appropriate, and his concentration 
and memory were intact.  He was experiencing stress and 
depression, and was not sleeping.  He was going to check into 
a hospital that day.  He admitted to the use of drugs, but 
not for several weeks.  He denied alcohol abuse.  He had a 
history of a suicidal gesture in the past, but had no 
suicidal or homicidal ideations at that time.  His insight 
and judgment were intact.  A Global Assessment of Functioning 
(GAF) score of 50 was assigned.  He could not hold a job, and 
had frequent hospitalizations.  

In a February 1998 rating decision the RO granted entitlement 
to a temporary total rating for a period of hospitalization 
effective from April 10, 1997, and restored the 70 percent 
schedular disability evaluation from June 1, 1997.

In a June 2000 rating decision, the RO granted entitlement to 
a total (100 percent) disability evaluation for compensation 
purposes based upon individual unemployability due to 
service-connected disabilities, effective from March 1997.  

In September 2001 the veteran requested that his PTSD 
condition be reevaluated and a 100 percent rating assigned.  

VA outpatient treatment records show that the veteran was 
seen in June 2001 for the first time since his discharge from 
the hospital in 1997.  He was requesting medication.  He was 
appropriately dressed, alert, and oriented times four.  His 
affect and mood were hostile and angry.  He was fairly 
suspicious, inpatient, and demanding.  His speech was 
coherent but guarded.  His trend of thought was logical.  He 
denied suicidal and homicidal ideation.  His memory, 
attention, and concentration were good.  His insight and 
judgment were limited.  He denied drug and alcohol abuse.  A 
GAF score of 50 was assigned.  He was to be admitted to the 
mental health clinic.  

The veteran was seen at a mental health clinic in July 2001 
by a social worker.  He presented as alert, oriented times 
three, appropriately dressed, and well groomed.  No confusion 
or memory impairment was noted.  He denied homicidal or 
suicidal ideas, and did not report visual or auditory 
hallucinations.  

When seen by a psychiatrist in July 2001, he reported having 
had no medication since 1997.  His primary concern was his 
irritability, which interfered with family relationships.  
There had been no domestic violence for the past five years.  
He reported hypervigilance and irritability as main symptoms, 
along with reduced energy.  He had difficulty sleeping 
without medication.  Clinical findings were that he was alert 
and oriented times three, and was calm and cooperative.  His 
speech was regular in rate, tone, and volume.  His mood was 
irritable, with congruent affect, not labile, and smiling at 
times.  His thought process was linear.  He denied suicidal 
ideation and homicidal ideation and delusions.  He reported a 
suicide event in 1986, when he barricaded himself in his 
house.  He had no true auditory or visual hallucinations.  
His insight was fair and his judgment good.  The diagnoses 
were PTSD, and cocaine and alcohol dependence in full, 
sustained remission. 

In early August 2001, he was alert and oriented times three, 
forthright, and had loud speech at times.  His mood was 
smooth with irritable affect, labile, and smiling more.  His 
thought process was linear.  He denied suicidal ideation and 
homicidal ideation and delusions.  He denied auditory and 
visual hallucinations.  A GAF score of 55 was assigned.  He 
was seen almost two weeks later in August 2001, and the 
clinical findings were the same except that his insight was 
good and his judgment was fair-to-good.  

In December 2001, the veteran seemed relatively uninterested 
in discussing any psychiatric issues.  He continued to 
endorse PTSD symptoms of nightmares, isolative behavior, and 
flashbacks.  He was pursuing his pleasurable activities of 
cooking and travel.  He was alert and oriented times four.  
His speech was of regular rate, tone, and volume.  His mood 
was good and his affect was constricted, not labile.  His 
thought process was linear and he denied suicidal or 
homicidal ideation, and no delusions were elicited.  He 
denied auditory or visual hallucinations.  His insight and 
judgment were fair to poor.  A GAF score of 50 was assigned.  

In February 2002, the veteran related having nightmares two 
to three times a month, admitted to hypervigilance and 
irritability, and said he had intrusive thoughts daily.  He 
slept five hours, had a fair appetite and poor energy and his 
concentration was fair.  He denied suicidal or homicidal 
ideations.  His last hospitalization had been in 1998.  He 
denied auditory hallucinations, but believed in the 
supernatural.  He admitted that he did not take his 
medication regularly.  Clinical findings were that he was 
appropriately dressed, alert, and oriented times four.  His 
affect and mood had full range.  He was initially irritable 
but smiled as the interview progressed.  He was 
hypervigilant.  His speech was coherent but guarded, and his 
trend of thought was logical.  He denied suicidal and 
homicidal ideation.  His memory, attention, and concentration 
were good.  His insight and judgment were limited.  He denied 
alcohol and drug abuse.  The diagnosis was PTSD with 
depression, and a GAF score of 55 was assigned.  

In March 2002 the veteran reported being depressed, but said 
he was not concerned about it.  He continued to participate 
in recreational activities.  He was sleeping well and his 
appetite was good.  He was casually dressed, alert, and 
oriented times four.  His speech was regular rate, tone, and 
volume.  His mood was good and his affect was of increased 
range, reactive, and not labile.  His thought process was 
linear.  He denied suicidal or homicidal ideation, and no 
delusions were elicited.  He denied auditory or visual 
hallucinations.  His insight was fair to poor, and his 
judgment was fair.  The GAF score was 50.

At a VA C&P PTSD examination in April 2002, the veteran 
reported that flashbacks occurred one to two times a week, 
when he was awake or asleep.  The examiner noted that, 
although the veteran labeled these experiences as flashbacks, 
they conformed more closely to the definition of intrusive 
thoughts.  He was depressed and irritable.  He reported 
thoughts of harming someone else and himself; however, the 
examiner's efforts to elicit information about frequency and 
presence or absence of plans were unproductive.  His 
nightmares had stopped for about five to six years, then 
started up again, and he had one to two a month.  His wife 
described the veteran as impatient, anxious, and hyper.  His 
sleep was interrupted by hypervigilant behavior.  He spent 
much of his time alone, and restricted his activities.  He 
exhibited rage and anger.  The veteran declined to attend 
group therapy because the other members could not relate to 
his experiences.

The examiner's behavioral observations were that the 
veteran's grooming was unremarkable, responses were coherent 
but not relevant at times, and answers were often vague.  He 
did not report hallucinatory experiences or express 
delusional material.  Affect was appropriate, slightly 
blunted, and his mood was unremarkable.  His rate of speech 
was slightly slowed.  Orientation to his surroundings was 
good.  The veteran stated that he had requested re-evaluation 
because he believed that his compensation should be based 
upon his primary disability.  The examiner thought it 
possible that physical abuse of his spouse had not ended.  
The examiner noted that, with regard to the severity of 
symptoms, the veteran's rejection of PTSD therapy programs 
was not uncommon, but was less common among veterans with 
severe symptoms.  A GAF score of 48 was assigned, but the 
examiner noted that the rating was somewhat muddled and 
highly subjective.  

At a VA C&P PTSD examination in September 2003, the veteran 
reported that he had no friends and no contact with siblings, 
though he tried to be sociable with his wife's family and he 
did have contact with his grandchildren.  The examiner 
reviewed the VA outpatient treatment records from 2001 
through February 2003 and noted that the diagnoses were PTSD, 
chronic; cocaine dependence, in full remission; and alcohol 
dependence, in partial (at times, full) remission.  The GAF 
score was usually 50, with one at 55. 

The behavioral observations were that the veteran's clothes 
were clean and his grooming was unremarkable.  His responses 
were generally coherent but, when the question concerned 
internal events, his responses were usually unclear and often 
irrelevant.  The second prominent feature of his behavior was 
anger, which occurred primarily when his wife gave 
information that was embarrassing to him.  The third 
prominent feature was avoidance of dealing with emotional 
problems.  He did not report hallucinatory experiences or 
express delusional material.  No current suicidal ideation 
was acknowledged.  Homicidal ideation, if it occurred, was 
only in the heat of the moment.  His affect was appropriate 
and mood seemed to be mildly depressed.  His rate of speech 
was unremarkable.  His orientation to his surroundings was 
good.  

The examiner noted that the claim file and April 2002 
examination report had been reviewed, and that behavioral 
findings in that report and the present examination were 
largely the same.  The veteran's lack of clarity in 
describing his symptoms was seen as being the result of 
something other than the pursuit of his previously expressed 
goal of increasing his disability rating for PTSD.  Possible 
causes were an aversion to dealing with psychological issues 
and/or cognitive difficulties with receiving, processing, and 
responding to questions, which were observed before his CVA 
in September 2002.  Concerning the severity of the veteran's 
PTSD, the examiner deferred to the psychiatrist who was the 
most recent person to have seen the veteran repeatedly.  The 
examiner noted that with the veteran's patterns of behavior, 
it was hard to conceive of any occupation, self-or other-
employed, that he could perform.  Concerning mental disorder 
related to alcohol abuse, the examiner changed the diagnosis 
to alcohol dependence, as this diagnosis was consistent with 
the impression that the veteran was using alcohol as 
medication.  It was difficult to support the diagnosis of 
alcohol dependence as being separate from PTSD.  

Regarding the veteran having more than one mental disorder, 
the examiner found that none of the indications appeared to 
meet the criteria for a separate diagnosis; all were more 
efficiently explained by the diagnosis of PTSD.  The 
diagnoses were  chronic PTSD; cocaine dependence, in 
remission; and alcohol dependence, in partial remission.  A 
GAF score of 50 was assigned, based upon the psychiatrist's 
scores.  

An examination in October 2003 by a VA neuropsychiatrist to 
assess the veteran for cognitive disorder related to his 
stroke found that the veteran fit the diagnostic criteria for 
vascular dementia related to multiple infarcts, as shown on 
his CT scan from 2002.  His cognitive deficit would have a 
definite impact on his ability to perform simple and complex 
activities of daily living.  It generally reduced coping 
mechanisms, and thus he might show an increase in severity of 
psychiatric symptoms.  Vascular dementia was to be added to 
his Axis I diagnoses.  The examiner also noted that a GAF 
score of 50 would be appropriate based solely on the 
diagnosis of vascular dementia, because it resulted in 
serious impairment in social and vocational functioning and 
serious levels of symptoms of cognitive impairment.

The veteran testified in March 2005 as to the symptoms and 
manifestations of his PTSD and its effect on his daily life.  
He reported that he had not worked since before 1990, and did 
not have any close friends.  His spouse, a nurse, testified 
as to her observations of the veteran's symptoms, how he 
acted at home and interacted with the family.  He was not in 
receipt of Social Security benefits as he never had enough 
work credit.  

III.  Legal criteria for increased evaluations

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  
Separate diagnostic codes identify the various disabilities.  
The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 C.F.R. § 4.1.  In determining the level of impairment, the 
disability must be considered in the context of the whole 
recorded history.  38 C.F.R. §§ 4.2, 4.41.

The Board notes that, where an increase in a service-
connected disability rating is at issue, the present level of 
disability is of primary concern.  Although review of the 
recorded history of a service-connected disability is 
important in making a more accurate evaluation, see 38 C.F.R. 
§ 4.2, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3.

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved, provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1).

IV.  Analysis

This appeal arises from the veteran's dissatisfaction with 
his assigned schedular disability rating for PTSD.  The 
veteran contends that his social and industrial impairment 
are greater than the level contemplated by the currently 
assigned 70 percent rating.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

The regulations in 38 C.F.R. § 4.130 establish a general 
rating formula for mental disorders and assign disability 
evaluations according to the manifestation of particular 
symptoms.  A 70 percent rating is warranted for occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.

A 100 percent schedular rating requires total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic 
Code (DC) 9411 (2004).

The Global Assessment of Functioning scale reflects the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health - illness."  
Diagnostic and Statistical Manual of Mental Disorders, 
American Psychiatric Association, at 32 (4th ed. 1994) (DSM-
IV); 38 C.F.R. §§ 4.125(a), 4.130.  The Court, in Carpenter 
v. Brown, 8 Vet. App. 240 (1995), recognized the importance 
of the GAF score and the interpretations of the score.  GAF 
scores ranging from 51 to 60 reflect moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  GAF scores ranging between 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See DSM IV.

The Board notes that the VA examiner in September 2003 opined 
that it was hard to conceive of any occupation that the 
veteran could perform based upon his patterns of behavior.  
Also, the majority of his GAF scores indicate serious 
symptoms and serious impairment in social or occupational 
functioning, with two scores assigned in the moderate range.  
As mentioned above, however, the veteran has previously been 
granted a TDIU, in a June 2000 rating decision.  This 
assignment of a total disability rating for compensation 
purposes is based upon the veteran's inability to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities, which in the veteran's case 
is primarily PTSD.   

The Board has considered whether the veteran is entitled to a 
100 percent schedular disability.  Upon review of the record, 
the Board finds that the overall disability picture does not 
more nearly approximate the criteria for a schedular 100 
percent disability rating.  See 38 C.F.R. § 4.7.

Evidence of record shows the veteran's thought process to be 
linear; he denied hallucinations, and delusions were not 
noted.  His responses were generally coherent.  He was 
consistently observed as oriented.  Prior to his stroke in 
September 2002 his memory, attention, and concentration were 
described as good.  His personal hygiene was good.  At some 
of the veteran's periodic follow-up appointments regarding 
symptoms and medications, a GAF score was assigned.  These 
ranged from 48 to 55.  While GAF scores of 48 are within the 
range of severe symptoms, a GAF score of 55 is in the range 
for moderate symptoms or moderate difficulty in social or 
occupational functioning.  Although his mood was depressed, 
he usually denied having suicidal or homicidal ideations.  At 
an April 2002 VA examination, the veteran reported thoughts 
of harming himself and someone; however, specific information 
about frequency and presence or absence of plans could not be 
elicited.  The September 2003 VA examiner noted no suicidal 
ideation and homicidal ideation, and, if it occurred, was 
only momentary.  

In summary, the evidence does not show total occupational and 
social impairment, due to such mental symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  38 C.F.R. § 4.130, DC 9434.

In view of the foregoing, the Board concludes that the 
evidence reflects that the level of psychiatric disability 
due to the veteran's PTSD most nearly comports with a 70 
percent schedular evaluation under Diagnostic Code 9411, the 
currently assigned evaluation.  As noted, the symptoms 
necessary to support a 100 percent schedular rating for PTSD 
are essentially missing from the objective medical evidence 
of record.  The record does not show persistent symptoms that 
equal or more nearly approximate the criteria for a 100 
percent schedular evaluation.  See 38 C.F.R. § 4.7.  As the 
evidence preponderates against the claim for a 100 percent 
schedular rating for the veteran's service-connected PTSD, 
the benefit-of-the-doubt doctrine is inapplicable, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b).  See 
Gilbert, supra.

The Board appreciates the sincere testimony presented by the 
veteran and his wife at the hearing before the undersigned.


ORDER

Entitlement to a 100 percent schedular evaluation for PTSD is 
denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


